Citation Nr: 1143676	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-30 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating greater than 20 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1983 to November 1987 and from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 Regional Office (RO) in Chicago, Illinois rating decision, which continued the Veteran's 20 percent rating for lumbosacral strain.

In October 2010, the Veteran had a video hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board in December 2010 for additional development.  The requested development having been completed, the claim again is before the Board.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by pain, limitation of motion, subjective lack of sensation and giving way, and arthritis, confirmed by x-rays.

2.  Lay evidence indicates and clinical evidence confirms that from April 16, 2011, the Veteran had left lower extremity neurological problems, manifested by giving way of the extensor hallucis longus, as well as subjective complaints of decreased sensation in the left lower extremity, but without objective evidence of weakness, loss of reflexes, or muscle atrophy.

3.  The Veteran's low back disability does not present an exceptional or unusual disability picture.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237 (2011).

2.  The criteria for a separate disability rating of 10 percent under DC 8521, but no more, for left lower extremity neurological manifestations, including subjective sensory loss and giving way of the extensor hallucis longus, have been met from April 16, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8521 (2011).  

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in February 2005 and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The November 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and the Veteran has indicated that he has not sought treatment for his low back problems with the VA.  Post service medical records identified by the Veteran have been associated with the claims file, to the extent possible.  In that regard, the Board notes that the December 2010 Board remand requested that the Veteran be contacted to request any additional private medical records he wanted to supply directly to VA or to provide authorization for VA to seek such records.  The claims file does not indicate that the Veteran responded to the January 2011 letter.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

The RO provided the Veteran appropriate VA examinations in February 2005 and January 2010.  In addition, based on the Veteran's reports of a potentially worsening low back disability, the Board's December 2010 remand directed that another VA examination be provided, which was provided in April 2011 as directed.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the January 2011 letter to the Veteran regarding private treatment records, the April 2011 VA examination report, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As will be explained below, staged ratings are not appropriate because the severity of the Veteran's disabilities were consistent throughout the appellate time period, other than a separate 10 percent rating for mild left lower extremity neurological problems from April 16, 2011.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

The Veteran's low back disability is rated under DC 5237 for lumbosacral strain.  The Veteran alleges his low back disability is more severe than currently rated.

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

Based on the Veteran's claim for an increased rating, he was afforded a VA examination in February 2005.  The Veteran reported pain in the lumbosacral spine and associated stiffness.  The Veteran denied taking any pain medication because he was tired of taking them and, instead, used stretching exercises and tea for the pain and to increase relaxation.  He reported undergoing a fusion at L4-L5 and L5-S1 in February 2001.  He did not use a brace or belt.  In that past 4 months he had taken 8 sick days and additional annual leave due to his back pain.  His daily activities were restricted due to an inability to lift.  He was able to walk 2 to 3 blocks without stopping and could stand for 15 minutes.  The Veteran was unable to run or jog, but denied incapacitating episodes of pain or flare-ups although pain was worse during weather changes.  Driving, golfing, and bowling were affected by his pain, but not sleeping.  He denied unsteadiness or falling.  On examination, the Veteran was able to stand on his toes, but could squat only half way down.  Flexion of the lumbosacral spine was 0 to 35 degrees, with pain at 35 degrees; extension 0 to 20 degrees, with pain at 20 degrees; bilateral side bending from 0 to 20 degrees, with pain at 20 degrees; and bilateral rotation from 0 to 20 degrees, with pain at 20 degrees.  There was no paraspinal spasm or tenderness.  Muscle strength was 5 out of 5 in the lower extremities with no atrophy.  Sensation was intact and reflexes normal.  On repetitive motion, there was no additional limitation due to pain, weakness, fatigability, or incoordination.  The diagnosis was lumbosacral strain, moderate severity.  

Subsequent private treatment records note intermittent complaints of low back pain, with prescription of ibuprofen and Flexeril.  In March 2006, the Veteran had a vasectomy.  A February 2005 MRI and September 2006 showed evidence of post-operative changes to L4-L5 and L5-S1 and moderate narrowing of the L4-L5 and L5-S1 disc spaces by September 2006.  An undated private treatment record noted that prior to his 2001 spinal fusion he had experienced radiating pain into his lower extremities, but not since the surgery.  Another undated record noted paraspinal tenderness in the right upper back area.  In May 2008, the Veteran reported back spasms that had begun when the weather changed.  

In January 2010, the Veteran was afforded another VA examination for his low back.  The Veteran reported pain that was worse when the weather changed.  The pain was dull and sharp and radiated into the left leg.  The Veteran did not use a brace or cane, but his sleep was disturbed.  He was able to walk 2 blocks, climb stairs, stand, and drive for one hour.  The Veteran denied unsteadiness, or bladder, bowel, or sexual dysfunction.  The Veteran's mobility was not affected or his activities of daily living, although he was unable to mow the lawn, move furniture, clear snow, or vacuum.  He was able to lift and carry bags up to 10 pounds.  He worked as a claims examiner for the Department of Labor, but did take 2 months of sick leave in the previous year due to back pain.  On examination, there was no spasm or tenderness in the lumbar spine.  Romberg sign was negative and the Veteran could tandem walk normally.  There were no incapacitating episodes requiring hospitalization.  Flexion was from 0 to 70 degrees, limited by pain and stiffness at 70 degrees; extension 0 to 20 degrees, with pain at 20 degrees; bilateral side bending from 0 to 25 degrees, with pain at 25 degrees; and bilateral rotation from 0 to 25 degrees, with pain at 25 degrees.  There was no muscle atrophy and strength was 5 out of 5.  Sensation was intact and reflexes normal in the lower extremities.  There was no additional functional impairment on repetition due to pain, weakness, fatigue, lack of endurance, incoordination, or flare-up.  The diagnosis was degenerative disc disease with protrusion, status post lumbar spine fusion, of moderate severity.

Based on the Veteran's reports during the October 2010 Board hearing that the range of motion testing and other responses had not been accurate at the time of the January 2010 VA examination, the Veteran was afforded another VA examination in April 2011.  The Veteran reported that following his in-service motorcycle accident he had experienced significant back problems, which had improved after his February 2001 spinal fusion.  The Veteran indicated, however, that the improvement had plateaued.  The examiner noted that the Veteran was a poor historian with respect to what would aggravate or alleviate his back problems, but noted pain across the back, particularly on the left side, and a feeling that his legs will give out from time to time.  The back problems would worsen with extended moving about, including prolonged sitting, standing, or walking.  He noted numbness going down into the feet, worse on the left.  He denied bladder or bowel problems.  Flare-ups occurred with weather changes, lasting from minutes to 4 hours.  He noted taking Vicodin 1 to 3 times per day.  On examination, the Veteran was noted to be well-developed and morbidly obese.  He had a normal gait and station.  There were some Waddell's signs on examination, but also noted paraspinous muscle tenderness.  Flexion was from 0 to 45 degrees, limited by pain and stiffness at 45 degrees; extension 0 to 30 degrees, with non-radiating pain at 30 degrees; bilateral side bending from 0 to 30 degrees, with pain at 30 degrees; and bilateral rotation from 0 to 30 degrees, with pain at 30 degrees.  The Veteran had difficulty with heel to toe walking due to pain, but was able to do single foot toe raises without pain.  He could tandem walk normally.  Reflexes were normal.  Muscle strength was 5 out of 5, although there was give way of the extensor hallucis longus on dorsiflexion on repetitive motion.  Sensation was questionably subjectively diminished, as the Veteran was unsure when he felt diminished sensation over his foot in the L4-L5 distribution.  The Veteran had negative straight leg raises bilaterally.  The impression was arthritis of the lumbar spine with radicular complaints.  The examiner noted that there was no loss of joint function on repetitive motion due to pain, weakness, fatigability, incoordination, or flare-ups.  The Veteran used no assistive devices and there were no incapacitating episodes due to pain and no neurologic findings or effect on the usual occupational or daily activities.  Again the examiner noted positive Waddel's signs on examination and that the Veteran's strength was 5 out of 5 without any significant neurologic deficits or findings or functional impairment.

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 20 percent under any of the spine DCs.  Under DC 5237, the Veteran is entitled to a 20 percent rating, but no higher, for limitation of forward flexion greater than 30 degrees but not greater than 60 degrees.  The Veteran's limitation of motion does not warrant a rating greater than 20 percent because flexion is not limited to less than 30 degrees nor is there ankylosis of the entire thoracolumbar spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Similarly, the Veteran is not entitled to a greater rating under any other DC.  There is no evidence of a diagnosis of intervertebral disc syndrome nor is there objective evidence that the Veteran suffered any incapacitating episodes that required prescribed bed rest and treatment by a physician, so DC 5243 is not applicable.  The Board acknowledges that the Veteran reported during his October 2010 Board hearing that he had been told by his doctors to stay in bed due to his back pain on multiple occasions.  However, the private treatment records do not support this assertion and, moreover, the VA examiners of record considered the Veteran's symptoms and complaints and universally concluded that there were no incapacitating episodes due to his low back disability.  As such, the Veteran does not warrant a rating in excess of 20 percent under DC 5243.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In this case, as discussed above, there is evidence of degenerative arthritis, confirmed by x-ray.  However, a separate rating under DC 5003 would not be warranted.  The Veteran's 20 percent rating under DC 5237, as discussed above, is based on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2011) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DC 8521 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2011).  DC 8521 provides ratings for paralysis of the external popliteal nerve.  DC 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a, DC 8521 (2011).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  The Board also observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

In this case, the Board notes potentially conflicting evidence of neurological manifestations.  The Veteran reported during his April 2011 VA examination that he experienced loss of sensation on the top of the foot and that he felt as though his legs would give way on some occasions.  Neurologic testing on all previous VA examination had been normal and also was normal during the April 2011 VA examination, expect for some giving out of the extensor hallucis longus muscle after 3 repetitions on dorsiflexion.  In addition, the examiner specifically concluded that the Veteran's report of loss of sensation of the foot was questionable.  The examiner did not attribute this problem to the Veteran's low back disability and noted that the Veteran's activities of daily living and overall functioning were generally unaffected.  

Affording the Veteran the benefit of the doubt, the Board concludes that a separate 10 percent rating under DC 8521 for mild sensory disturbances of the top of the left foot and giving way of the left extensor hallucis longus muscle on repetition is warranted from April 16, 2011, the first date when at least one of these symptoms was objectively observed and noted.  A rating greater than 10 percent from April 16, 2011 is not warranted as the Veteran had normal reflexes and muscle strength.  In addition, the Veteran had no evidence of muscle atrophy, which indicates that the Veteran had normal use of his lower extremities and that he did in fact use his lower extremities in a close to normal fashion.  The examiner found no evidence of neurologic impairment other than the giving out of the left extensor hallucis longus.  Indeed, as noted, the examiner found the Veteran's reports of loss of sensation to be questionable.  

In addition, the Board finds that a separate rating for left lower extremity neurological problems is not warranted for the period prior to April 16, 2011 or for the right lower extremity for any time during the appellate period.  Prior to April 16, 2011 for the left lower extremity and for all times during the appellate period for the right lower extremity, objective neurological testing has been normal, including sensation, reflexes, and muscle strength.  Indeed, during the previous VA examinations during the appellate time period the Veteran did not report any sensory problems.  As such, a rating under any of the neurological DCs would not be warranted for the left lower extremity prior to April 16, 2011 and for the right lower extremity for any period on appeal.

In addition, as noted above, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has consistently denied bowel or bladder problems, but did report sexual performance problems during the October 2010 Board hearing.    

In that regard, the Board notes that the medical records are silent for complaints of sexual performance problems and, indeed, the Veteran has specifically denied such problems during past VA examination.  That said, the Board acknowledges that the Veteran is competent to report sexual performance problems.  The Board notes that the Veteran does have some level of medical training; however, the Board concludes that such training does not render the Veteran competent to attribute any sexual performance problems to his low back disability, given the complex nature of such a diagnosis and the multiple other potential etiologies of performance problems, including the Veteran's morbid obesity and diagnosed hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the medical evidence of record has not linked any sexual problems with the Veteran's low back disability.  Consequently, the Board finds that the preponderance of the evidence is against granting a separate rating based on sexual performance problems.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, the Board notes that during the multiple VA examinations there was no decreased range of motion due to pain on repetition.  Nor is there objective evidence of decreased motion on repetition due to fatigue, weakness, or lack of endurance.  The Veteran's motion has been limited only by pain, which is fully contemplated in the Veteran's current rating.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's spine disability, other than as contemplated by the separate rating assigned above for the left lower extremity under DC 8521.  As noted, the Veteran has consistently been found to have normal muscle strength and no evidence of atrophy, demonstrating that he is able to use his back in close to a regular manner and that he in fact does so.  The Board is sympathetic to reports from the Veteran regarding difficulty with certain activities of daily living and especially so in regards to difficulties in playing with his daughter; however, as discussed, the problems associated with painful motion have been considered and compensated in the current 20 percent rating.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected lumbosacral spine disability greater than the currently assigned 20 percent.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.  In addition, a separate 10 percent rating, but no higher, for mild neurological problems of the left lower extremity is granted from April 16, 2011 under DC 8521.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbosacral spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral spine with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran has forward flexion of the thoracolumbar spine of 35 to 45 degrees with no more than slight neurological manifestations in the left lower extremity.  Moreover, the Veteran has subjectively complained of pain, but his range of motion is not additionally decreased by pain or other symptomatology on repetition, nor does he have ankylosis of the spine or incapacitating episodes requiring bed rest prescribed by a physician.

In short, the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 20 percent for lumbosacral strain is denied.

Entitlement to a separate disability rating of 10 percent under DC 8521, but no more, for left lower extremity neurological manifestations, including subjective sensory loss and giving way of the extensor hallucis longus, is granted from April 16, 2011, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


